DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 lines 2-3, Examiner recommend applicant to delete “to be”.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Reference numbers “10” and “100” are both used to refer to “air duct”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a hinge pin is formed on an upper surface and a lower surface of the plurality of vertical wings, respectively” of claim 3 must be shown or the feature(s) canceled from the claim(s).  The instant figure 2 shows that for some wings a hinge pin is on an upper surface and another hinge pin is on the lower surface.  For two wings, a hinge pin is on the lower surface while the upper surface has a receptacle for receiving shaft 154 or 132.  Therefore the limitation of claim 3 is not shown in figure.  
reference characters "10" and "100" have both been used to designate air duct.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“control module for applying a drive signal” in claim 1; “controller for receiving an operation signal” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a cam plate formed with a guide hole to which two or more different guide paths are continuously connected to be rotatably located on the outer surface portion of the air duct;” in lines 5-6.  First, it is unclear as to if “two or more different guide paths” are part of the guide hole (in other words, what structure has two or more different guide paths?).  Secondly, it’s unclear as to what structure is rotatable located on the outer surface portion of the air duct.  Examiner recommend applicant to amend this limitation to “a cam plate formed with a guide hole and rotatably located on the outer surface portion of the air duct, wherein the cam plate is formed with a guide hole having two or more continuously connected different guide paths;”.
	Claim 1 recites “different guide paths of the guide hole” in line 14.  It’s not clear as to if “different guide paths” are part of the “two or more different guide paths” in line 5.  Examiner recommend applicant to amend this limitation to “the two or more different guide paths”.
	Claim 3 recites “wherein a hinge pin is formed on an upper surface and a lower surface of the plurality of vertical wings, respectively”.  It’s not clear which one of the plurality of vertical wings has the upper surface and the lower surface with a hinge pin.  Also it’s not clear if the word “respectively” refers to “upper surface and lower surface respectively” or “each wing respectively”.  Also a problem exists for the number of hinge pins because figure 2 shows that some wings has a hinge pin on the upper surface and a hinge pin on the lower surface.  However, Examiner recommend applicant to clarify the limitations of claim 3 to reflect the structure shown in figure 2.
	Claim 4 recites “wherein the upper support link is formed with a second fastening hole where the connection shaft extends from the rotation point of the cam plate and the second output shaft of the motor penetrate in addition to a first fastening hole to which the hinge pin is fastened.”  First, it’s not clear as to how one second fasten hole can allow both the connection shaft and the second output shaft to penetrate.  Secondly, as explained above for claim 3, the structure of receptacles vs pins on upper surfaces of different vertical wings indirectly affects the limitation of claim 4 because figure 2 shows that shafts extend into receptacles on the wings via two openings on the upper link.  Also it’s not clear which of the hinge pins in claim 3 is used to refer to “the hinge pin” in line 4 of claim 4.  Also there is insufficient antecedent basis for the limitation “the second output shaft” in line 3.  Examiner recommend applicant to amend claim 4 to reflect the structure shown in figure 2.
	Claim 5 recites “a connection link for simultaneously rotating the respective vertical wings is fastened to the eccentric location from the upper surface of the plurality of vertical wings.”  First, because of the word “respective”, it’s unclear if the limitation means one connection link rotating one vertical wing, or if the limitation means one connection link rotating all the vertical wings or just some of the vertical wings.  Also it’s not clear what an “eccentric location” means.  Also there is insufficient antecedent basis for the limitations “the eccentric location” and “the upper surface” in line 3.  Examiner recommend applicant to amend claim 5 to “wherein a connection link for simultaneously rotating the plurality of vertical wings is fastened to a central location of an upper surface of each of the plurality of vertical wings.
the guide pin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “a guide pin”.
Claim 7 recites “a damper opening/closing plate having the guide pin inserted into the guide hole of the cam plate formed on one end portion thereof”.  It’s not clear if the “one end portion thereof” means “one end portion of the damper opening/closing plate” or “one end portion of the cam plate”.  Also claim 7 also recites “another end portion thereof” and “the central portion” in line 5.  It’s not clear as to what structure has the “another end portion” and “central portion”.  Also there is insufficient antecedent basis for the limitation “the central portion”.  Examiner recommend applicant to amend claim 7 to “The motor driven air vent…comprising: a damper opening/closing plate having one end portion, another end portion opposite of the one end portion and a central portion between the one end portion and the another end portion; wherein a guide pin is formed on the one end portion and inserted into the guide hole of the cam plate, a connection end is provided on the another end portion, the central portion is hinge-fastened to the air duct; and…”
Claim 8 recites “another end portion of the damper opening/closing link” in line 3.  There is insufficient antecedent basis for the limitation “the damper opening/closing link”.  Examiner recommend applicant to amend claim 8 to be dependent on claim 7 and change this limitation to “the another end portion of the damper opening/closing plate” (to reflect the recommended change for claim 7 above). 
Claim 10 recites the limitation "the guide path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “an additional guide path”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the arrangement of different parts as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KO-WEI LIN/Examiner, Art Unit 3762